IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, ) CASE NO. 8:18CR313
)
Plaintiff, )
vs. ) AFFIDAVIT
)
DAVID GAMSO )
Defendant. )

COMES NOW AFFIANT, DAVID GAMSO, being first duly sworn upon oath
deposes and states as follows:

1. That | am the Defendant in the above captioned case, am over 19
years old, am competent to testify to the matters set forth herein, and have
personal knowledge of the facts contained herein;

2: After consulting with counsel, defendant is aware of the provisions
of the Speedy Trial Act (18 U.S.C- $ 3161, et seq.) and requests that the Motion
to Continue Trial be granted;

3. That | believe that it is in my best interest that my lawyer have
sufficient time to prepare my defense and advise me regarding my case. |
understand that the time sought by the extension will be excluded from any
calculation under the Speedy Trial Act, 28 U.S.C. 3161 and following.

4. Defendant agrees to this request after consultation with counsel
regarding his rights in this matter. Defendant understands that additional time is
required for counsel to appropriately represent her in this case.

2. | declare under penalty of perjury that the foregoing is true and

correct.

FURTHER AFFIANT SAYETH NAUGHT.

Das Pre

DAVID GAMSO
STATE OF NEBRASKA )

 

) ss.
COUNTY OF DOUGLAS )
th
SUBSCRIBED AND SWORN to before me on this /5 day of October,
2019.
| i General oo Notary Public -
Comm. Exp. Nov. 30, 2019.

 

CERTIFICATE OF SERVICE

The undersigned hereby by certifies that the foregoing Affidavit was filed on
electronically with the United States District Court for the District of Nebraska
through ECF and that the system generated electronic notification to:

Kim Bunjer, Assistant United States Attorney for the District of Nebraska

Dated this _/ G ~ day of October, 2019.

By:
/s/ Brent M. Bloom, #18239
416 South 14th Street
Omaha, Nebraska 68102
(402) 342-2833

Attorney for Defendant
